                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Nicholas Mantooth, on behalf of himself
                                    )
and all others similarly situated,  )
                                    )    ORDER
             Plaintiff,             )
                                    )
      vs.                           )
                                    )
Optimal Energy Resources, Inc., and )
CoAdvantage Resources 60, LLC,      )
                                    )    Case No. 1:18-cv-094
             Defendants.            )
______________________________________________________________________________

       A status conference will be held before the magistrate judge on August 8, 2019, at 3:00 p.m.

CDT. The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.                        .

       Dated this 7th day of August, 2019.


                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court




                                                1
